Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 44 is objected to because of the following informalities: “a second zoom threshold” does not have antecedent basis in the claims, although the examiner understands the intention. While claim 43 recites “a zoom threshold,” both claims 43 and 44 separately depend from independent claim 39; thus claim 43 cannot provide antecedent basis for claim 44.  The Examiner suggests amending claim 44 to simply recite --a threshold--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-58 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al (U.S. Patent No. 7,865,301), referred herein as Rasmussen, in view of Queric et al. (U.S. Patent No. 9,015,631), referred herein as Queric.
Regarding claim 39, Rasmussen teaches a computer-implemented method of providing an interactive, geo-contextual interface, comprising: providing, by one or more computing devices, a user interface for display on a display device, the user interface including a display area for presenting visual content, the visual content representing an original location on a three-dimensional body (figs 1b and 2a, user interface 105 and display area encompassing maps 135 and 155; col 6, lines 7-19 and 33-43; the visual content represents a location on earth, a 3D body); providing, by the one or more computing devices, an interactive widget for display on the display device, the widget having an appearance corresponding to the three-dimensional body (figs 1b and 2a, widget 155; col 6, lines 42-43; col 7, lines 6-9 and 16-20), the widget comprising a visual indicator configured to indicate on the widget the original location represented by the visual content displayed in the display area (figs 1b and 2a, visual indicator 165; col 6, lines 51-53; col 7, lines 12-20); receiving, by the one or more computing devices, data indicative of a user input directed to at least one of the user interface display area and the widget; and adjusting, by the one or more computing devices, at least one of the visual content, the widget, and the visual indicator based at least in part on the data indicative of the user input (col 7, lines 40-50).  Rasmussen does not teach that the widget is represented as three-dimensional.
Queric teaches a method comprising providing a user interface including a display area for presenting visual content representing a three-dimensional body, providing an interactive widget having an appearance corresponding to the three-dimensional body, and receiving user input that results in adjusting the visual content and/or widget (fig 1, user interface 10, widget 14E; col 3, lines 59-62; col 4, lines 9-15; col 5, lines 29-36 and 43-46), wherein the widget is represented as three dimensional 
Regarding claim 40, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the widget is oriented such that a portion of the widget corresponding to the original location represented by the visual content displayed in the user interface display area is visible (Rasmussen, fig 2a; col 7, lines 12-20).
Regarding claim 41, Rasmussen in view of Queric teaches the computer-implemented method of claim 40, wherein the visual indicator comprises a polygon having a shape which delineates a portion of the widget which corresponds to the visual content displayed in the display area (Rasmussen, fig 2a, visual indicator 165; col 6, lines 56-62; col 7, lines 12-20).
Regarding claim 42, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the visual indicator is configured to indicate an orientation associated with the visual content displayed in the display area relative to an orientation of the widget (Queric, fig 1, widget 14E or F, and visual content in display area; col 4, lines 1-6; col 5, lines 60-67; col 6, lines 4-9).
Regarding claim 43, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the visual content is displayed based at least in part on an adjustable zoom level relative to a surface of the three-dimensional body, and wherein the visual indicator is displayed in a first form when the zoom level is above a zoom threshold, and wherein the visual indicator is displayed in a second form when the zoom level is below the zoom threshold (Rasmussen, col 7, lines 21-26).
Regarding claim 44, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the visual content is displayed based at least in part on an adjustable zoom level relative to a surface of the three-dimensional body, and wherein the method further comprises: causing, by the one or more computing devices, the visual indicator to disappear when the zoom level is above a second zoom threshold (Rasmussen, col 7, lines 21-26; if secondary map is zoomed in past a threshold, the visual indicators disappear).
Regarding claim 45, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the user input is directed to the user interface display area, and wherein adjusting, by the one or more computing devices, at least one of the visual content, the widget, and the visual indicator comprises: adjusting, by the one or more computing devices, the visual indicator based at least in part on the user input directed to the user interface display area (Rasmussen, col 6, lines 17-19; col 7, lines 21-26; col 11, lines 21-25 and 31-35).
Regarding claim 46, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the user input is directed to the user interface display area, wherein the user input is a navigation interaction directed to a new location, and wherein adjusting, by the one or more computing devices, at least one of 
Regarding claim 47, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the user input is directed to the widget, wherein the user input is a navigation interaction directed to a new location, and wherein adjusting, by the one or more computing devices, at least one of the visual content, the widget, and the visual indicator comprises: adjusting, by the one or more computing devices, the visual content presented in the display area such that it corresponds to the new location (Rasmussen, col 7, lines 40-50; col 11, lines 58-62).
Regarding claim 48, Rasmussen in view of Queric teaches the computer-implemented method of claim 47, wherein adjusting, by the one or more computing devices, the visual content presented in the display area such that it corresponds to the new location comprises: presenting, by the one or more computing devices, an animation associated with the visual content representing navigation from the original location to the new location (Rasmussen, col 7, lines 44-67; col 9, lines 42-56; Queric, col 5, lines 38-42; col 6, lines 4-9).
Regarding claim 49, Rasmussen in view of Queric teaches the computer-implemented method of claim 47, further comprising: during receipt of the user input, presenting, by the one or more computing devices, for display on the widget, a second indicator extending from a portion of the widget corresponding to the original location to a portion of the widget corresponding to the new location (Rasmussen, fig 2a, second indicator 160; col 7, lines 25-27 and 40-54; col 8, lines 24-28 and 41-47; col 9, lines 42-62).
Regarding claim 50, Rasmussen in view of Queric teaches the computer-implemented method of claim 48, further comprising: causing, by the one or more computing devices, the visual indicator to disappear during receipt of the user input (Rasmussen, col 7, lines 21-27 and 40-54; col 9, lines 42-62).
Regarding claim 51, Rasmussen in view of Queric teaches the computer-implemented method of claim 39, wherein the widget is rotatable about an axis of rotation, and wherein, when an interaction with respect to the widget is not currently being received, a relative orientation of the axis of rotation and the display area is substantially constant (Queric, col 4, lines 1-15; col 5, lines 60-67).
Regarding claim 52, the limitations of this claim substantially correspond to the limitations of claim 39 (except for the processor, memory, and instructions, which are disclosed in Rasmussen, col 10, lines 40-56; col 12, lines 1-10); thus they are rejected on similar grounds.
Regarding claim 53, Rasmussen in view of Queric teaches the system of claim 52, wherein the visual indicator comprises a polygon having a shape which delineates a portion of the widget which corresponds to the visual content displayed in the display area, and wherein the polygon indicates the original location represented by the visual content displayed in the display area (Rasmussen, fig 2a, visual indicator 165; col 6, lines 56-62; col 7, lines 12-20).
Regarding claim 54, Rasmussen in view of Queric teaches the system of claim 52, wherein the visual indicator comprises a shape configured to indicate an orientation associated with the visual content displayed in the display area relative to an orientation of the widget (Queric, fig 1, widget 14E or F, and visual content in display area; col 4, lines 1-6; col 5, lines 60-67; col 6, lines 4-9).
Regarding claim 55, Rasmussen in view of Queric teaches the system of claim 52, wherein the user input is directed to the widget, wherein the user input is a navigation interaction directed to a new location, and wherein adjusting at least one of the visual content, the widget, and the visual indicator comprises: adjusting the visual content presented in the display area such that it corresponds to the new location (Rasmussen, col 7, lines 40-50; col 11, lines 58-62).
Regarding claim 56, Rasmussen in view of Queric teaches the system of claim 55, wherein adjusting the visual content presented in the display area such that it corresponds to the new location comprises: presenting, by the one or more computing devices, an animation associated with the visual content representing navigation from the visual content representing the original location to the visual content representing the new location (Rasmussen, col 7, lines 44-67; col 9, lines 42-56; Queric, col 5, lines 38-42; col 6, lines 4-9).
Regarding claim 57, the limitations of this claim substantially correspond to the limitations of claim 39 (except for the display, processor, memory, and instructions, which are disclosed in Rasmussen, col 10, lines 40-56; col 12, lines 1-10); thus they are rejected on similar grounds.
Regarding claim 58, Rasmussen in view of Queric teaches the user device of claim 57, wherein when the user input is directed to the user interface display area, at least a visible portion of the widget adjusts such that it is consistent with the visual content presented in the display area, and wherein when the user input is directed to the widget, at least the visual content presented in the display area adjusts such that it is consistent with the visual portion of widget (Rasmussen, col 6, lines 56-60; col 7, lines 40-50 and 61-67; col 11, lines 21-25, 43-47, and 58-62).

	Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakano (U.S. Patent No. 6,043,818 a background image with a continuously rotating and functional 3D icon.
Acker (U.S. Patent Application Publication No. 2006/0256109); Interactive floorplan viewer.
Wailes (U.S. Patent Application Publication No. 2007/0156332); Method and system for navigating a map.
Bandyopadhyay (U.S. Patent Application Publication No. 2009/0043504); System and method for locating, tracking, and/or monitoring the status of personnel and/or assets both indoors and outdoors.
Shafer (U.S. Patent Application Publication No. 2009/0216438); Facility map framework.
Sempuku (U.S. Patent Application Publication No. 2011/0320117); Navigation system.
Garcia (U.S. Patent Application Publication No. 2013/0073996); Computer-implemented systems and methods for providing tactical information to a crisis responder.
Lin (U.S. Patent Application Publication No. 2015/0077340); Method, system and computer program product for real-time touchless interaction.
Wailes (U.S. Patent No. 9,588,987); Method and system for navigating a map.
Boyer (U.S. Patent No. 10,460,168); Interfaces for improving data accuracy in a positioning system database.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613